Citation Nr: 0807033	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-15 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss. 

2.  Entitlement to a compensable rating mechanical low back 
pain. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had almost 9 years of active duty, including 
periods from January 1981 to January 1984 and from July 1986 
to June 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran initially appointed the Veterans of Foreign War 
(VFW) as her representative on a Form 21-22 received in June 
2005.  Then, in a statement received in February 2006, the 
veteran indicated that she was changing her representative 
from VFW to Disabled American Veterans (DAV).  However, to 
date, she has not submitted a Form 21-22 formally changing 
her power of attorney.  On remand, the veteran should clarify 
her power of attorney, if any, by submitting her request on a 
Form 21-22. 

Additionally, as to the claim whether new and material 
evidence has been submitted to reopen a claim for entitlement 
to service connection for hearing loss, the Board notes that 
during the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding new and 
material evidence claims.  The Court requires that VA, by way 
of a specific notice letter, (1) notify the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  Id.  
As such a notification letter has not been sent out in this 
case, on remand, she must be given notice as set forth in 
Kent. 

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  As such a notification letter 
has not been sent out in this case, on remand, she must be 
given notice as set forth in Vazquez-Flores. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a Form 
21-22 and request that she formally 
indicate her power of attorney.  

2.	 The RO should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) that (1) notifies 
the veteran of the reason for the 
previous denial (lack of evidence 
demonstrating hearing loss in service); 
(2) notifies the veteran of the 
evidence and information necessary to 
reopen the claim; and (3) notifies the 
veteran of what specific evidence would 
be required to substantiate the 
elements needed to grant the veteran's 
service connection claim (i.e., 
evidence that the veteran's hearing 
loss existed in service and/or evidence 
that the veteran currently has hearing 
loss related to service).  This notice 
is outlined by the Court in Kent supra.

3.	The RO should provide the veteran with 
VCAA notice, in compliance with the 
requirements set forth in Vazquez-
Flores v. Peak, No. 05-0355 (U.S. Vet. 
App. Jan. 30, 2008).  Specifically, the 
notice should advise the veteran that 
to substantiate his increased rating 
claim for mechanical low back pain, he 
must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or an increase in severity of 
the pertinent disability, and the 
effect that the worsening has on his 
employment and daily life.  

In addition, the RO should provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

The veteran should be afforded a copy of 
the applicable criteria needed for 
increased (higher) evaluations under the 
applicable Diagnostic Codes for rating 
the service-connected disabilities on 
appeal.   

The veteran should also be advised that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

4.	Thereafter, the RO should readjudicate 
the issues on appeal.  All applicable 
laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case. An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



